       Case
       Case 7:20-cr-00445-KMK
            7:20-cr-00445-KMK Document
                              Document 37
                                       16 Filed
                                          Filed 04/01/21
                                                10/02/20 Page
                                                         Page 1
                                                              1 of
                                                                of 4
                                                                   4




UNITED STATES DISTRICT COURT
SOUTHERi'f DISTRICT OF NEW YORK

 United States of America                                                         Protective Order

                 V.                                                             20 Cr. 445 (KMK)

 Stewart Barnwell, a/k/a "Tutu,"
 Miguel Sanchez, a/k/a "Miguel Roque,"
 Caleb Hooker, a/k/a "Khaleaf," and
 Abimelec Jimenez, a/k/a "Mel,"

                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

       Disclosure Material. The Government will make disclosure to the defendant(s) of

documents, objects and information, including electronically stored information ("ESI"), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government's general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as "disclosure material." The Government's disclosure material may include

material that (i) affects the privacy and confidentiality of individuals; (ii) would impede, if

prematurely disclosed, the Government's ongoing investigation of uncharged individuals; (iii)

would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized to

be disclosed to the public or disclosed beyond that which is necessary for the defense of this

criminal case.
        Case
        Case 7:20-cr-00445-KMK
             7:20-cr-00445-KMK Document
                               Document 37
                                        16 Filed
                                           Filed 04/01/21
                                                 10/02/20 Page
                                                          Page 22 of
                                                                  of 4
                                                                     4




NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

        1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel ("the defense") other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

        2. Disclosure material may be disclosed by counsel to:

            (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

            (b) Prospective witnesses for purposes of defending this action.

        3. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

        4. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49. 1.

        5. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, other devices and

storage media, and providers of electronic communications services. Among other sources of ES!,

ESI was seized from various devices recovered incident to the defendants' arrests and in searches

conducted on the day that the Indictment was unsealed Upon consent of all counsel, the

                                                   2
        Case 7:20-cr-00445-KMK
        Case 7:20-cr-00445-KMK Document
                               Document 16
                                        37 Filed
                                           Filed 10/02/20
                                                 04/01/21 Page
                                                          Page 33of
                                                                 of44




Government is authorized to disclose to counsel for the defendants, for use solely as permitted

herein, the entirety of such seized ESI as the Government believes may contain disclosure material

("the seized ESI disclosure material"). The defendants, defense counsel, and personnel for whose

conduct counsel is responsible, i.e., personnel employed by or retained by counsel, may review

the seized ESI disclosure material to identify items pertinent to the defense. They shall not further

disseminate or disclose any portion of the seized ESI disclosure material except as otherwise set

forth under this Order.

       6. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

        7. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government's

ESI production. AH such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

        8. This Order places no restriction on a defendant's use or disclosure ofESI that originally

 belonged to the defendant.




                                                   3
        Case
        Case 7:20-cr-00445-KMK
             7:20-cr-00445-KMK Document 37 Filed
                               Document 16       04/01/21 Page
                                           Filed 10/02/20 Page 44 of
                                                                  of 44




                                   Retention of Jurisdiction
       9. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: Isl Derek Wikstrom                                   Date:    10/2/2020
    Lindsey Keenan/Derek Wikstrom
   Assistant United States Attorneys


    Isl Stephen R Lewis/DW                               Date:    10/2/2020
   Stephen R. Lewis, Esq.
   Counsel for Stewart Barnwell


    Isl James E. Neuman/DW                               Date:     10/2/2020
   James E. Neuman, Esq.
   Counsel for Miguel Sanchez

     Isl Kerry A. Lawrence/DW                            Date:     1012/2020
    Kerry A. Lawrence, Esq.
    Counsel for Abimelec Jimenez


SO ORDERED:

Dated: White Plains, New York
       October 2-., 2020


                                                THE HONORABLE KENNETH M. KARAS
                                                UNITED STA TES DISTRICT JUDGE


   Isl Richard Willstatter/LK                       Date: 03131/2021
   Richard Willstatter, Esq.                    4
   Counsel for Caleb Hooker



   SO ORDERED:
   Dated: White Plains, New York
          April .!.__, 2021
                                                    THE HONORABLE KENNETH M. KARAS
                                                    UNITED STATES DISTRICT JUDGE
